Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Wood on January 25, 2022.

The application has been amended as follows: 

Please amend Claims 1, 12, 19, and 20 as follows:

Please amend Claim 1, Lines 19 – 20 to read as follows:

[[for]] mechanical energy from heat energy transferred to the working medium in the third and fourth…


12. (Currently Amended) The device according to claim 1, further comprising a fifth heat exchanger for transferring heat from a cooling liquid of the  internal combustion engine to the working medium of the thermodynamic cycle device, the fifth heat exchanger being disposed upstream or downstream of the fourth heat exchanger with respect to the flow of the working medium.


19. (Currently Amended) The device according to claim 2, further comprising a fifth heat exchanger for transferring heat from a cooling liquid of the  internal combustion engine to the working medium of the thermodynamic cycle device, the fifth heat exchanger being disposed upstream or downstream of the fourth heat exchanger with respect to the flow of the working medium.


20. (Currently Amended) The device according to claim 3, further comprising a fifth heat exchanger for transferring heat from a cooling liquid of the  internal combustion engine to the working medium of the thermodynamic cycle device, the fifth heat exchanger being disposed upstream or downstream of the fourth heat exchanger with respect to the flow of the working medium.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the device and method recited, wherein the heat transfer medium circuit comprises a supply point and a discharge point, wherein the second valve is arranged in the cooling circuit between the supply point and the discharge point for the heat transfer medium from the heat transfer medium circuit, wherein the heat transfer medium circuit further comprises a non-return flap provided between the supply point and the discharge point in order to prevent a flow from the supply point to the discharge point bypassing the cooler when the second valve is open – when presented in combination with the rest of the recited structure. Check valves and control valves between supply and discharge points of a coolant circuit are known in the art (see Richter reference). However, in the context of the rest of the recited structure of Claims 1 and 13, as well as in the context of the references of record, it would not have been obvious to incorporate such a valving arrangement without improper hindsight reasoning

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, January 25, 2022